Citation Nr: 1711733	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  He received the Combat Infantryman's Badge.
This matter initially came before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied service connection for PTSD.

In December 2014, the Board remanded this matter for further development.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran submitted a signed written statement in July 2015 in which he indicated that with regard to the denial of service connection for PTSD, he did "not wish to dispute [the] decision or to pursue an appeal."  Overall, he did "not dispute the denial decision."  As the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for a psychiatric disorder, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


